Citation Nr: 0911504	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  Service-connected disabilities include post-traumatic 
stress disorder (PTSD) (70 percent) and residuals of a 
shrapnel injury to the right great toe (0 percent), which 
total a combined evaluation for rating purposes of 70 
percent.  

2.  The Veteran has reported that he graduated from high 
school, had four years of vocational training as an 
automobile mechanic (between 1966 and 1970), and has a 
22-year history of employment as a boilermaker.  

3.  The Veteran's service-connected disabilities alone 
(including impairment resulting solely therefrom) do not 
prevent him from securing or following substantially gainful 
employment, even upon consideration of his educational and 
occupational background.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule For Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, peculiar effects of occupational activities, defects 
in physical or mental endowment preventing the usual amount 
of success in overcoming the handicap of disability, and the 
effects of combinations of disability.  38 C.F.R. § 4.15 
(2008).  

If the scheduler rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if a veteran is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disability, provided that the veteran has 
one service-connected disability rated at 60 percent or 
higher or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and with a 
combined rating at 70 percent or higher.  

The existence or degree of nonservice-connected disabilities 
will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that a 
veteran's service-connected disabilities render him or her 
incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2008).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2008); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (a determination must be made as 
to whether there are circumstances in a veteran's case, apart 
from any nonservice-connected condition and advancing age, 
which would justify a TDIU due solely to service-connected 
disability(ies)).  In cases where the scheduler criteria are 
not met, an extraschedular rating is for consideration.  
38 C.F.R. §§ 3.321, 4.16(b) (2008).  

The Veteran has the following service-connected 
disabilities:  PTSD (70 percent) and residuals of a shrapnel 
injury to the right great toe (0 percent).  He has a combined 
rating of 70 percent.  Although he meets the schedular 
criteria, a determination must still be made as to whether 
his disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 3.341; see also 
38 C.F.R. § 4.16(a) (if the percentage requirements are met, 
a TDIU may be awarded if an evaluator determines that the 
veteran's disabilities render him incapable of substantially 
gainful employment without regard to the existence or degree 
of nonservice-connected disabilities).  

Specifically, for the Veteran to prevail in his claim for 
TDIU benefits, it is necessary that the record reflect some 
factor which takes his case outside the norm of other such 
veterans.  38 C.F.R. §§ 4.1, 4.15 (2008).  In other words, 
the sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  The assignment of a 
rating evaluation is itself recognition of industrial 
impairment.  Therefore, the question now presented is whether 
he is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

In the VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability (Form 21-8940), which 
was received at the RO in August 2006, he noted that he 
graduated high school, had four years of vocational training 
as an automobile mechanic (from 1966 to 1970), and had a 
22-year history of employment as a boilermaker.  In a second 
Form 21-8940 which was received at the RO in September 2006, 
he asserted that his "PTSD keeps . . . [him] from getting a 
job."  He cited his severe anxiety and depression, which he 
contended resulted in the unwillingness of employers to hire 
him.  

In essence, therefore, the Veteran maintains that his PTSD 
has rendered him incapable of performing his duties as a 
boilermaker.  In this regard, the Board notes that he was 
recently awarded disability benefits from the Social Security 
Administration (SSA) due to a secondary diagnosis of 
anxiety-related disorders.  

Significantly, however, the overall medical evidence of 
record does not support the Veteran's contentions.  Of note, 
he has multiple nonservice-connected disabilities, including 
in particular leukemia, cervical spondylosis with fusion and 
resulting myelopathy, hepatitis C, umbilical and ventral 
hernias, chronic obstructive pulmonary disease (COPD), 
degenerative changes of the thoracic and lumbar spine with 
fusion, and a partial seizure disorder, that affect his 
ability to complete labor-intensive tasks.  

Indeed, his recent award of SSA disability benefits was due 
to a primary diagnosis of cervical myelopathy.  Further, a 
private medical record dated in March 2004 included a 
treating medical professional's conclusions that the Veteran 
had difficulty with mobility and functional activities as a 
result of his cervical spine problems and that his COPD 
limited his exertional activities.  Also, in May 2007, his 
primary VA care physician stated that "due to . . . [the 
Veteran's] current medical conditions, it is . . . [my] 
medical opinion that [the Veteran] is disabled and unable to 
work" (emphasis added).  

Moreover, of particular significance to the Board are the 
results of a VA psychiatric examination conducted in March 
2007.  Specifically, upon review of the claims folder and 
interview of the Veteran, the examiner concluded that the 
Veteran had no occupational impairment as a result of his 
PTSD symptoms.  In fact, the examiner specifically stated 
that he was "employable from a psychiatric standpoint . . . 
[and] has no functional limitations in terms of physical or 
sedentary activities from a psychiatric standpoint."  

In support of these opinions, the examiner explained that the 
Veteran has had reduction of his symptomatology as a result 
of his compliance with medication and group therapy.  Indeed, 
the Veteran admitted that he had recently retired from his 
work as a boilermaker due to chronic pain.  

Based on the foregoing evidence, the Board finds that a TDIU 
is not warranted.  Specifically, the record does not 
demonstrate that the Veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable.  Accordingly, the Board finds that referral of 
the TDIU claim to the Director of the Compensation and 
Pension Service for extraschedular consideration is not 
warranted.  38 C.F.R. §§ 3.321, 4.16(b).  

In reaching this decision, the Board has considered the 
Veteran's assertions that his service-connected PTSD has 
rendered him incapable of performing his duties as a 
boilermaker.  In this regard, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report that his 
symptoms render him unemployable because this requires only 
personal knowledge as it comes to him through his senses. 
Layno, 6 Vet. App. at 470.  However, the level of impairment 
from a medical standpoint is not the type of information that 
a lay person can provide competent evidence on.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).  The Board 
acknowledges his belief that his symptoms are of such 
severity as to warrant a TDIU; however, the competent 
evidence of record does not show that he in unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disabilities.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of an inability to 
maintain gainful employment as a result of his 
service-connected PTSD.  In light of the above discussion, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's TDIU claim.  There is no doubt to be 
otherwise resolved.  As such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter also informed 
him of what evidence was required to substantiate his TDIU 
claim and of his and VA's respective duties for obtaining 
evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the December 
2006 correspondence, the RO provided the Veteran with notice 
of what type of information and evidence was needed to 
establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the TDIU claim on appeal.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All necessary development with respect to the TDIU claim on 
appeal has been accomplished.  Therefore, appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of pertinent VA and private 
post-service treatment that the Veteran received.  Also, he 
underwent a relevant VA examination.  He was accorded an 
opportunity to provide testimony before VA personnel but 
declined to do so.  The Board finds, therefore, that the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the TDIU claim 
on appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the TDIU claim 
on appeal that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Entitlement to TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


